              Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 1 of 19




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10
      AMAZON CONTENT SERVICES LLC, a
11    Delaware corporation, PENGUIN RANDOM
      HOUSE LLC, a Delaware corporation, LEE                No.
12    CHILD, SYLVIA DAY, JOHN GRISHAM, C.J.
      LYONS, DOUG PRESTON, JIM                              COMPLAINT FOR DAMAGES
13    RASENBERGER, T.J. STILES, R.L. STINE,                 AND EQUITABLE RELIEF
      MONIQUE TRUONG, SCOTT TUROW,
14    NICHOLAS WEINSTOCK, AND STUART
      WOODS,
15
                                Plaintiffs,
16
             v.
17
      KISS LIBRARY d/b/a KISSLY.NET,
18    WTFFASTSPRING.BID, LIBLY.NET, and
      CHEAP-LIBRARY.COM, RODION
19    VYNNYCHENKO, ARTEM
      BESSHAPOCHNY, JACK BROWN, and
20    DOES 1-10,
21                              Defendants.
22

23                                      I.      INTRODUCTION

24           1.      Amazon Content Services LLC and Penguin Random House LLC (“PRH”)

25    (together, “Publishers”), and authors Lee Child, Sylvia Day, John Grisham, C.J. Lyons, Doug

26    Preston, Jim Rasenberger, T.J. Stiles, R.L. Stine, Monique Truong, Scott Turow, Nicholas

27    Weinstock, and Stuart Woods (together, the “Authors”) (collectively, “Plaintiffs”) bring this

     COMPLAINT - 1                                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main· 206.757.7700 fax
                 Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 2 of 19




 1    suit to stop Defendants Kiss Library, Rodion Vynnychenko, Artem Besshapochny, Jack Brown,

 2    and Does 1-10 (collectively, “Defendants”) from illegally copying, distributing, and selling

 3    works written or published by Plaintiffs.

 4           2.       Since opening its virtual doors in 1994 as an online bookstore for print books,

 5    Amazon.com, Inc. and its subsidiaries (“Amazon”) have invested in making more books by

 6    more authors available to more customers in the format of their choice. For example, Amazon

 7    launched the Kindle e-reader in 2007 and its own publishing unit called Amazon Publishing

 8    (“APub”) in 2009. Each day, millions of consumers visit Amazon websites to browse,

 9    discover, and purchase a wide range of products, including ebooks published by APub, PRH,

10    and others.

11           3.       With a publishing history dating back to the 1800s, PRH is one of America’s

12    most prestigious and largest book publishers. PRH’s expansive publishing portfolio includes

13    nearly 275 independent publishing imprints and brands on 5 continents and contains books for

14    readers of all ages and every stage of life. PRH publishes approximately 15,000 new titles

15    annually and sells close to 600 million print, audio, and ebooks annually. PRH also works

16    tirelessly to protect its authors’ intellectual freedom and properties, giving them access to

17    support and resources that help their works reach readers around the world. PRH’s many

18    authors include more than 80 Nobel Laureates and hundreds of the world’s most widely read

19    authors.

20           4.       The Authors are a collection of some of the most successful authors, both

21    critically and in terms of sales, with millions of copies of their works sold around the world.

22    Because of the Authors’ fame and the success of their works, both the Authors and their

23    publishers—who own certain exclusive rights in their protected works—are forced to regularly

24    defend and protect their intellectual properties from infringers.

25           5.       Defendants, who created and operate Kiss Library’s various websites, claim to

26    offer a “premium selection” at “unbeatable prices” that “are hard to beat.” See, e.g.,

27    https://libly.net/; https://cheap-library.com/. On information and belief, Kiss Library is able to

     COMPLAINT - 2                                                               Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main· 206.757.7700 fax
              Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 3 of 19




 1    offer “unbeatable prices” for a simple reason: its catalogs are replete with pirated ebooks,

 2    including titles for which Plaintiffs individually own and/or control exclusive copyrights in the

 3    United States.

 4           6.        Through Kiss Library, Defendants engage in rampant and willful infringement

 5    of Plaintiffs’ intellectual property rights and divert potential customers to Defendants’ sites—

 6    where the Plaintiff Authors and Publishers do not receive any royalties for the sales—to

 7    purchase and download the unauthorized works.

 8                                 Supermythbuster @supermyths • Nov 21.2017
                                   eKissLibrary Biggest pirate book site world has ever seen.
                                   Is this worldwide fraud the beginning of the end of the ebook?
 9                                 If you have an ebook published it is most likely on sale now half price & you
                                   get zero royalties.

10                                 Check: their search box as i did kisslibrary.com/search?query=m



11

12

13

14

15
                                   Hacker News and 6 others
16
             7.        As set forth above, Kiss Library has been described as the “[b]iggest pirate book
17
      site [the] world has ever seen,” which this lawsuit aims to bring down.
18
             8.        Plaintiffs bring this lawsuit to stop Defendants’ notorious pirating and unlawful
19
      copying, display, distribution, and sale of their ebooks in the United States, and to prevent
20
      further harm to the Publishers1 and Authors.
21
                                                       II.           PARTIES
22
             9.        Amazon Content Services LLC is a Delaware corporation with its principal
23
      place of business in Seattle, Washington.
24
             10.       Penguin Random House LLC is a Delaware corporation with its principle place
25
      of business in New York, New York.
26
      1
       Publishers, as used in this Complaint, include all APub imprints and all PRH subsidiaries,
27
      affiliates, or imprints.
     COMPLAINT - 3                                                                                                  Davis Wright Tremaine LLP
                                                                                                                              L AW O FFICE S
                                                                                                                        920 Fifth Avenue, Suite 3300
                                                                                                                          Seattle, WA 98104-1610
                                                                                                                   206.622.3150 main· 206.757.7700 fax
               Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 4 of 19




 1             11.   Lee Child is the author and beneficial owner of the book, Persuader.

 2             12.   Sylvia Day is the author and beneficial owner of the book, Afterburn.

 3             13.   John Grisham is the author and beneficial owner of the book, The Litigators.

 4             14.   C.J. Lyons is the author and beneficial owner of the book, Fight Dirty.

 5             15.   Doug Preston is the author and beneficial owner of the book, Tyrannosaur

 6    Canyon.

 7             16.   Jim Rasenberger is the author and beneficial owner of the book, The Brilliant

 8    Disaster: JFK, Castro, and America’s Doomed Invasion of Cuba’s Bay of Pigs.

 9             17.   T.J. Stiles is the author and beneficial owner of the book, Jesse James: Last

10    Rebel of the Civil War.

11             18.   R.L. Stine is the author and beneficial owner of the book, Red Rain: A Novel.

12             19.   Monique Truong is the author and beneficial owner of the book, The Book of

13    Salt.

14             20.   Scott Turow is the author and beneficial owner of the book, The Burden of

15    Proof.

16             21.   Nicholas Weinstock is the author and beneficial owner of the book, As Long As

17    She Needs Me: A Novel.

18             22.   Stuart Woods is the author and beneficial owner of the book, Short Straw.

19             23.   On information and belief, Defendant Kiss Library d/b/a kisslibrary.com,

20    kisslibrary.net, kissly.net, wtffastspring.bid, libly.net, and cheap-library.com, operates online

21    ebook websites from Ukraine, and is owned and/or controlled by the named and unnamed

22    Defendants.

23             24.   On information and belief, Defendant Rodion Vynnychenko is a Ukrainian

24    national and software engineer who created, registered, and operates Defendant Kiss Library

25    with other named and unnamed Defendants. Vynnychenko personally participates in and has

26    the ability to supervise, direct, and control the wrongful conduct alleged in this Complaint, and

27    derives a direct financial benefit from that wrongful conduct.

     COMPLAINT - 4                                                               Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main· 206.757.7700 fax
               Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 5 of 19




 1             25.   On information and belief, Defendant Artem Besshapochny is a Ukrainian

 2    national who created, registered, and operates Defendant Kiss Library with other named and

 3    unnamed Defendants. Besshapochny personally participates in and has the ability to supervise,

 4    direct, and control the wrongful conduct alleged in this Complaint, and derives a direct

 5    financial benefit from that wrongful conduct.

 6             26.   On information and belief, Defendant Jack Brown is an Australian national and

 7    software developer. He is listed as a customer service representative for Kiss Library,2

 8    responds to email inquiries on behalf of Kiss Library, and on information and belief, aids and

 9    abets Defendants Vynnychenko and Besshapochny in the creation and operation of Defendant

10    Kiss Library and the illegal distribution of the copyrighted works for his own financial benefit.

11             27.   On information and belief, Defendants Does 1-10 (the “Doe Defendants”) are

12    individuals and entities working in active concert with Defendants Vynnychenko,

13    Besshapochny, and Brown in the creation and operation of Defendant Kiss Library and the

14    illegal distribution of Plaintiffs’ copyrighted works.

15                                  III.    JURISDICTION & VENUE

16             28.   The Court has subject matter jurisdiction over Plaintiffs’ copyright infringement

17    claims under 17 U.S.C. § 501, pursuant to 28 U.S.C. §§ 1331 and 1338(a).

18             29.   The Court has personal jurisdiction over all Defendants because they transacted

19    business and committed tortious acts within and directed at the State of Washington. On

20    information and belief, Defendants also have obtained copyrighted works that are contracted

21    for by Amazon, published by Amazon, and/or distributed by Amazon from Washington,

22    thereby purposefully directing their unlawful conduct at Washington. Additionally, Defendants

23    have committed intentional acts with actual or constructive knowledge that they would cause

24    substantial injury to Amazon and its licensing relationships in Washington.

25

26

27    2
          https://www.zoominfo.com/p/Jack-Brown/-795646435.
     COMPLAINT - 5                                                              Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main· 206.757.7700 fax
              Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 6 of 19




 1            30.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

 2    substantial part of the events giving rise to the claims occurred in the Western District of

 3    Washington, where Amazon is headquartered and resides.

 4            31.    Pursuant to Local Civil Rule 3(d), intra-district assignment to the Seattle

 5    Division is proper because the claims arose in this Division, where (a) Amazon resides, (b) a

 6    substantial part of the injuries giving rise to suit occurred, and (c) Defendants directed their

 7    unlawful conduct.

 8                            IV.     FACTS COMMON TO ALL CLAIMS

 9            32.    The Authors own registered copyrights in each of the works identified above

10    and have granted certain exclusive copyrights to publishers, including the exclusive right to

11    publish and distribute their works as ebooks in the United States.

12            33.    Amazon acquires content through different programs and services, including

13    from APub, other traditional publishers, and self-publishing authors. APub, including its

14    sixteen imprints, is a publisher of commercial and literary fiction, nonfiction, and children’s

15    books. In exchange for royalties, authors grant APub the exclusive right to distribute their

16    work.

17            34.    PRH, along with its 250 imprints, is a publisher of commercial and literary

18    fiction, nonfiction, and children’s books. In exchange for royalties, authors grant PRH the

19    exclusive right to distribute their work.

20            35.    On information and belief, Kiss Library—first located at kisslibrary.com—was

21    established as a website and online ebook marketplace on June 14, 2017, when it was registered

22    to Defendant Vynnychenko in Kiev, Ukraine. Since that initial registration, Defendant Kiss

23    Library and other individual Defendants have also registered or are associated with numerous

24    mirror websites, including kisslibrary.net, kissly.net, wtffastspring.bid, libly.net, and cheap-

25    library.com, as well as others yet uncovered (collectively, the “Mirror Websites”).

26            36.     On information and belief, after shifting their offerings from the kisslibrary.com

27    website due to increased negative reviews and assertions of piracy, Defendants began

     COMPLAINT - 6                                                                Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main· 206.757.7700 fax
              Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 7 of 19




 1    registering the Mirror Websites to evade detection. As new iterations of Kiss Library attracted

 2    the ire of authors and publishers around the world, Defendants simply migrated to a new

 3    website and redirected the domains. Despite some minor differences with each site’s fictitious

 4    address, non-responsive Google phone number, or purported representatives, the Mirror

 5    Websites use the same language, phone numbers, and format—in addition to offering

 6    substantially the same unauthorized ebooks as the original Kiss Library—as can be seen at

 7    libly.net and cheap-library.com today.

 8           37.     For example, Defendants’ Mirror Websites include the same language and

 9    format in describing the website and its offerings. They each claim to offer a “[p]remium

10    selection” of books at “unbeatable prices,” see Exhibit A (https://libly.net/; https://cheap-

11    library.com/; https://kissly.net/; http://wtffastspring.bid/), and to “handle everything from

12    product hosting and payment processing to automatically sending download emails and

13    delivering the products,” see Exhibit B (https://libly.net/about/; https://cheap-

14    library.com/about/; https://kissly.net/about; http://wtffastspring.bid/about), and their operators

15    “are humans too, so on the weekends the response times may be delayed. Don’t worry - no

16    message is left unanswered,” see Exhibit C (https://libly.net/contact/; https://cheap-

17    library.com/contact/; https://kissly.net/contact; http://wtffastspring.bid/contact).

18           38.     On information and belief, the contact information provided by Defendants on

19    their websites are intentionally misleading and false, intended to obscure their true identities,

20    contact information, and activities. These details include, but are not limited to, the following

21    representations:

22                   a.      Libly.net: Purportedly operating out of Montréal, Canada, libly.net is an

23           online ebook retailer that omits its owners’ purported names, claims it is located at 1341

24           Avenue du Mont-Royal Est, H2J 3P6, Montréal, QC, Canada, and can be contacted at

25           +1 (213) 394-9806 or +1 (941) 315-8427. See Exhibit B; https://libly.net/about/. On

26           information and belief, no entities are registered in Québec, Canada under any variant

27           of the Defendant Kiss Library’s various names, no one answers the purported contact

     COMPLAINT - 7                                                                Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main· 206.757.7700 fax
             Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 8 of 19




 1          telephone phone number provided by libly.net despite multiple attempts during normal

 2          business hours, and no commercial or retail spaces exist at libly.net’s listed address.

 3                   b.    Cheap-library.com: Purportedly operating out of Sofia, Bulgaria,

 4          cheap-library.com is an online ebook retailer that omits its owners’ purported names,

 5          claims it is located at “Bulgaria, ul. Sofia, Sofia Center, 1202, ‘Rodopi’ 38,” and can be

 6          contacted at +1 (800) 712-4214. See Exhibit B; https://cheap-library.com/about/. On

 7          information and belief, no entities are registered in Sofia, Bulgaria under any variant of

 8          the Defendant Kiss Library’s various names, no one answers the purported contact

 9          telephone phone number provided by cheap-library.com despite multiple attempts

10          during normal business hours, and no commercial or retail spaces exist at cheap-

11          library.com’s listed address.

12                   c.    Kissly.net: Purportedly operating out of Alberta, Canada, kissly.net was

13          an online ebook retailer that claimed it was “[o]riginally founded in 2015 by Jack

14          Comstock and Nikolay Korolev,” was located at 2510 Centre St S Calgary, AB T2G

15          5A6, and could be contacted at +1 (213) 394-9806. See Exhibit B. On information and

16          belief, no entities were registered in Alberta, Canada under any variant of the Defendant

17          Kiss Library’s various names, nobody by the names Jack Comstock or Nikolay Korolev

18          is associated with Kiss Library, no one answered the purported contact telephone phone

19          number provided by kissly.net despite multiple attempts during normal business hours,

20          and no commercial or retail spaces existed at kissly.net’s listed address. After operating

21          as the primary Mirror Website following the shutdown of kisslibrary.net, this Mirror

22          Website began redirecting to libly.net as the primary website in June 2020.

23                   d.    Wtffastspring.bid: Purportedly operating out of Alberta, Canada,

24          wtffastspring.bid was an online ebook retailer that claimed it was “[o]riginally founded

25          in 2015 by Jack Comstock and Nikolay Korolev,” was located at 2510 Centre St S

26          Calgary, AB T2G 5A6, and can be contacted at +1 (213) 394-9806. See Exhibit B. On

27          information and belief, no entities were registered in Alberta, Canada under any variant

     COMPLAINT - 8                                                             Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main· 206.757.7700 fax
              Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 9 of 19




 1           of the Defendant Kiss Library’s various names, nobody by the names Jack Comstock or

 2           Nikolay Korolev are associated with Kiss Library, no one answered the purported

 3           contact telephone phone number provided by kissly.net despite multiple attempts during

 4           normal business hours, and no commercial or retail spaces existed at wtffastspring.bid’s

 5           listed address. On information and belief, this Mirror Website was created in response

 6           to problems with Kiss Library’s payment processor, FastSpring. It went down for

 7           “maintenance” in June 2020, approximately the same time kissly.net began redirecting

 8           its traffic to libly.net, apparently as part of Defendants’ coordinated effort to again

 9           migrate to new sites.

10           39.     On information and belief, Defendants also maintained the website

11    www.kisslibraryemails.com, a website that previously automatically redirected the user to

12    kissly.net until that Mirror Website’s own traffic began redirecting to libly.net.

13           40.     Defendants, through these and other known and unknown Kiss Library websites,

14    engage in the rampant, illegal copying, display, and distribution of copyright-protected ebooks

15    for their direct financial benefit, including works written by the Authors and exclusively

16    published or distributed by the Publishers.

17           41.     Examples of works infringed by Defendants for which the Authors have

18    registered copyrights and/or in which the Publishers control exclusive distribution rights (the

19    “Works’) include but are not limited to:

20                   a.      A Dark Mind, authored by T. R. Ragan, with exclusive publication and

21           distribution rights held by Amazon (copyright number TX0007728631), is or was sold

22           by Defendants without license on the Mirror Websites. See, e.g.,

23           https://kissly.net/book/77131c36d643ec519ca7 (Exhibit D);3

24

25
      3
       On information and belief, Defendants have repeatedly migrated sites to hide evidence of their
26    misconduct and avoid accountability for their piracy. Although the kissly.net site was recently
      disabled for those purposes, the Works were sold on that site and other works by the Authors
27
      and Publishers are currently being sold on other Mirror Websites as well. See Exhibit D.
     COMPLAINT - 9                                                               Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main· 206.757.7700 fax
            Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 10 of 19




 1                    b.    Abducted, authored by T. R. Ragan, with exclusive publication and

 2          distribution rights held by Amazon (copyright number TX0007670441), is or was sold

 3          by Defendants without license on the Mirror Websites. See, e.g.,

 4          https://kissly.net/book/26496177a96ffafedb29 (Exhibit D);

 5                    c.   Afterburn, authored by Sylvia Day, with exclusive publication and

 6          distribution rights held by Harper Collins (copyright number TX0008280509), is or was

 7          sold by Defendants without license on the Mirror Websites. See, e.g.,

 8          https://kissly.net/book/884ea6a173f6ef1e51cb (Exhibit D);

 9                    d.    As Long As She Needs Me: A Novel, authored by Nicholas Weinstock,

10          with exclusive publication and distribution rights held by Harper Collins (copyright

11          number TX0005380194), is or was sold by Defendants without license on the Mirror

12          Websites. See, e.g., https://libly.net/book/0310008cf18e86efaa748a959b1bee70;

13                    e.    Blood on the Tracks, authored by Barbara Nickless, with exclusive

14          publication and distribution rights held by Amazon (copyright number TX0008334746),

15          is or was sold by Defendants without license on the Mirror Websites. See, e.g.,

16          https://cheap-library.com/book/c4293b18edb0468046dce71dd75a3f2f;

17                    f.    Fight Dirty, authored by C.J. Lyons, with exclusive publication and

18          distribution rights held by Amazon (copyright number TX0008076233), is or was sold

19          by Defendants without license on the Mirror Websites. See, e.g.,

20          https://kissly.net/book/70924dc73c193608db30 (Exhibit D);

21                    g.    Jesse James: Last Rebel of the Civil War, authored by T.J. Stiles, with

22          exclusive publication and distribution rights held by PRH (copyright number

23          TX0005703845), is or was sold by Defendants without license on the Mirror Websites.

24          See, e.g., https://cheap-library.com/book/45a5e2748d39bf66d745ec5d524a327c;

25                    h.    My Sister’s Grave, authored by Robert Dugoni, with exclusive

26          publication and distribution rights held by Amazon (copyright number TX0008009209),

27

     COMPLAINT - 10                                                            Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main· 206.757.7700 fax
            Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 11 of 19




 1          is or was sold by Defendants without license on the Mirror Websites. See, e.g.,

 2          https://kissly.net/book/f20671f38204d4377d3a (Exhibit D);

 3                    i.   Persuader, authored by Lee Child, with exclusive publication and

 4          distribution rights held by PRH (copyright number TX0006919613), is or was sold by

 5          Defendants without license on the Mirror Websites. See, e.g.,

 6          https://libly.net/book/bae5c93fc28b3f195558c4ca08c72804;

 7                    j.   Red Rain: A Novel, authored by R.L. Stine, with exclusive publication

 8          and distribution rights held by Simon & Schuster, Inc. (copyright number

 9          TX0007603027), is or was sold by Defendants without license on the Mirror Websites.

10          See, e.g., https://kissly.net/book/9f40292160d1e5ec973a (Exhibit D);

11                    k.   Short Straw, authored by Stuart Woods, with exclusive publication and

12          distribution rights held by PRH (copyright number TX0006465649), is or was sold by

13          Defendants without license on the Mirror Websites. See, e.g., https://cheap-

14          library.com/book/df02bda1c81d7ebce5e9f23b6c22b993;

15                    l.   The Book of Salt, authored by Monique Truong, with exclusive

16          publication and distribution rights held by Houghton Mifflin Harcourt (copyright

17          number TX0005745355), is or was sold by Defendants without license on the Mirror

18          Websites. See, e.g., https://libly.net/book/627b6eb5da70d45c076d85abd9702ecc;

19                    m.   The Brilliant Disaster: JFK, Castro, and America’s Doomed Invasion of

20          Cuba’s Bay of Pigs, authored by Jim Rasenberger, with exclusive publication and

21          distribution rights held by Simon & Schuster, Inc. (copyright number TX0007373794),

22          is or was sold by Defendants without license on the Mirror Websites. See, e.g.,

23          https://libly.net/book/128faaa6909f747e2e241671773ea1a5;

24                    n.   The Burden of Proof, authored by Scott Turow, with exclusive

25          publication and distribution rights held by Macmillan (copyright number

26          TX0002844794), is or was sold by Defendants without license on the Mirror Websites.

27          See, e.g., https://cheap-library.com/book/35b88038587b30eff3cff24d8d583f9a;

     COMPLAINT - 11                                                          Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main· 206.757.7700 fax
             Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 12 of 19




 1                    o.     The Litigators, authored by John Grisham, with exclusive publication

 2           and distribution rights held by PRH (copyright number TX0007494080), is or was sold

 3           by Defendants without license on the Mirror Websites. See, e.g.,

 4           https://libly.net/book/4ff12fd39e650b52895665e5e56d068d;

 5                    p.     Tyrannosaur Canyon, authored by Doug Preston, with exclusive

 6           publication and distribution rights held by Macmillan (copyright number

 7           TX0006206315), is or was sold by Defendants without license on the Mirror Websites.

 8           See, e.g., https://cheap-library.com/book/935dde12ac9622c64733bbba862c5f52; and

 9                    q.     You Are Not Small, authored by Anna Kang, illustrated by Christopher

10           Weyant, with exclusive publication and distribution rights held by Amazon (copyright

11           numbers TX0007970793, TX0007970795), is or was sold by Defendants without

12           license on the Mirror Websites. See, e.g.,

13           https://kissly.net/book/29cfeb176b308057ad2c (Exhibit D).

14           42.      Defendants’ rampant infringement is not limited to the above Works; instead,

15    Defendants’ ring of Websites are replete with unauthorized and infringing offerings of many of

16    Plaintiffs’ Works.

17           43.      On information and belief, Kiss Library serves primarily, if not exclusively, as a

18    scheme to obtain illicit proceeds by violating the intellectual property rights of the owners of

19    thousands of copyrighted works.

20           44.      Defendants copy, upload, display, and distribute the Works without the

21    copyright owners’ approval or a license from an exclusive rights holder.

22           45.      Although Kiss Library purports to invite and allow authors or publishers to

23    upload and sell their works for a license fee or royalty through a “seller registration invitation,”

24    e.g. Exhibit E (“If you’re willing to get a seller registration invitation, please describe what

25    kind of stuff you’re willing to sell with our site to invite@kisslibrary.net.”); Exhibit C (Mirror

26    Websites), upon information and belief, Defendants do not actually invite or accept

27    applications from authors or publishers seeking to license their works.

     COMPLAINT - 12                                                               Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main· 206.757.7700 fax
             Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 13 of 19




 1           46.      Features on Defendants’ websites patently show that they know the Works are

 2    copyrighted and require a license from the rights holder to be lawfully copied, displayed, or

 3    distributed—yet Defendants intentionally and willfully continue to copy, display, and distribute

 4    the Works without permission. For example, on the listing for each Work, Defendants include

 5    the name of the publisher that published that version of the title. In addition, Defendants

 6    provide a free, downloadable 20-page sample of each Work that includes the rights page that

 7    identifies when and by whom each Work was copyrighted. Defendants feature this information

 8    on their websites and then willfully and intentionally ignore the law’s requirements.

 9           47.      While Kiss Library and its Mirror Websites purport to have a Digital

10    Millennium Copyright Act-compliant copyright agent, the Copyright Office’s directory of

11    registered agents (including terminated ones) includes no record of one for any of the Kiss

12    Library names (or any variation thereof).

13           48.      Further, on information and belief, despite Kiss Library’s promise to remove

14    infringing works when notified by rights holders, it continues to display the copyrighted works

15    for sale or relists Works after briefly taking them down.

16           49.      Defendants’ infringing activities are so widespread and notorious that countless

17    other authors have publicly posted about them—again putting Defendants on clear notice that

18    they are displaying, reproducing, selling, and distributing copyrighted works without

19    permission. See, e.g., Writer Beware, Kiss Library: Pirate Site Alert, Aug. 9, 2019,

20    https://accrispin.blogspot.com/2019/08/kiss-library-pirate-site-alert.html (“I’ve gotten several

21    alerts over the past week about a pirate site that’s new to me (though not new: this warning was

22    first published in September 2017): Kiss Library, where many authors are finding unauthorized

23    electronic versions of their books.”).

24

25

26

27

     COMPLAINT - 13                                                             Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main· 206.757.7700 fax
               Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 14 of 19


                                                                                                      WOW% Ririps5$ • 4,0clOnastrati, Atiq 10                                   ti

                                                                                                      Welt,that didn't take long,*Kiss Library has not only put back the two books
                                                                                                      IlOMCA'd the other day,it has added two more.plus two fake books created
         41111 Linda Catherine
                                                                                                      by a Writer Beware-hating troll a few years ago.Gee.I think they might've
 1                                                                                                    found my post,. accrispin.niog5pot.tom/2019/0.8/kiss -
         Russian website Kissly bought my books & sell them in
 2       pdf form for 1/2 price Type your name & book title on
         google & this site comes up with your book Complain
 3       & they block your IP address or remove your book &
         put it back later Buy & they steal your card details
         #copyrighttheft
 4
         102S Am Oct 22,2014 - ;rotten Web Client

 5
                                                                                                                                                     ■
        1)    Bev Spicer Novelist
 6                                                                                                    Bugsy Potter 0.1Bugsy_Potter • Aug 14 2019
                                                                                                      lust found .a pirated copy of my amazon kindle book on grkiWibrary and
        PIRATED BOOKS! - Beware of Kiss Library/Kissly                                                they are selling it for like 57 after I put it up for free. Checked my `amazon
 7      aelliottbooks.com/2019/07/13/pir... I just found one of                                       account, and rt had been flagged for copyright.Wow,Looks like it'll be on
                                                                                                      i=fictionpress for the rest of my life,
        mine on this site being sold for twice the price...
                                                                                                         KISS
 8
                        PIRATED BOOKS!- Beware of Kiss Library/Kissly
                                                                                                                    •
                                                                                                                                                                         - - 11111111
 9                      If you have a published eBookis), please check the Kiss Library
                                                                                                                                 Sidewalk Chalk: A Shon Story        a
                        or Kissly sites to see if your property has been pirated. Yes — it ...                                   ..o.ccee
                                                                                                                                                                     5   um "own
                            aelliottbooks.com
10

11             50.          By selling pirated and unauthorized ebook copies, Defendants cause damage and

12    harm to the Authors because they do not receive any royalties or proceeds from sales on

13    Defendants’ sites, and Authors suffer losses to prospective customers, goodwill from customers

14    who receive Defendants’ inferior ebook copies and service, and resources expended in

15    discovering and combatting infringement, as well as disruption to their distribution

16    arrangements.

17                                                            Laurainn Donner
                                                              NoyemDet S 2019 Q1

18                                                  I always TRY to be nice to everyone But sometimes °MG I'm tested
                                                    LOL That's putting it politely.I'm going to show you an example of
                                                    someone who made me loose my shit and then threatened to out me tot
19                                                  being a 'bad author So here's the story. This woman bought a book from
                                                    this 'site' It's not an authorized site I don't even know what this thing is but
                                                    i't's not supposed to have any of my books So this woman bought this
20                                                  book. I'm going to Include a link so you can see what she bought
                                                    THEN..when it wasn't my book -- she demanded that I refund her the
21                                                  money she spent on this 'site She got nasty despite me pointing out that
                                                    A)I never got any money from that sale since NOT somewhere I loaded my
                                                    books to be sold B) Did you not see the problem just by looking al where
22                                                  you bought it fromrn C)I did ask if she had any common sense because
                                                    i1 was a valid question Look and you'll understand Anyway.she got nasty
                                                    and yeah I finally told her I can't deal with your stupid Does that make
23                                                  me a bad person'? No It makes me human and fed up with dealing with
                                                    Someone unreasonable whO was crOwnini ruder SO Check this Out. yall
24                                                  want to say 'hold my beer just because it was that shakes head LOL



25                                                  Fang and Claw by Laurann Dohner 1 Klssly: Affordable
                                                    Ebooks
26                                                                                                            95 Comments I Share


27

     COMPLAINT - 14                                                                                                                     Davis Wright Tremaine LLP
                                                                                                                                                 L AW O FFICE S
                                                                                                                                           920 Fifth Avenue, Suite 3300
                                                                                                                                             Seattle, WA 98104-1610
                                                                                                                                      206.622.3150 main· 206.757.7700 fax
             Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 15 of 19




 1           51.      This economic harm caused by Defendants’ digital piracy has been compounded

 2    during the COVID-19 pandemic—when readers are quarantined to their homes and

 3    increasingly reliant on ebooks. But the detrimental impact of such blatant piracy extends well

 4    beyond those obvious tangible harms. Books play an immensely important role in our society,

 5    whether furthering the arts and sciences or contributing to the historical marketplace of ideas.

 6    Defendants’ piracy ignores the intense dedication, perseverance, and creativity required to

 7    bring those Works to life; instead exploiting that investment for their own gain.

 8           52.      As a result of Defendants’ wrongful conduct, Defendants also damage and harm

 9    the Publishers in the form of losses to sales, prospective customers, goodwill from authors who

10    exclusively publish with them, goodwill from customers who receive Defendants’ inferior

11    ebook copies, and resources expended in discovering and combatting infringement, as well as

12    disruption and harm to their distribution arrangements, brands, and prospective business

13    relationships with authors and others.

14                                     V.      CAUSES OF ACTION

15                                     FIRST CAUSE OF ACTION

16                               Copyright Infringement – 17 U.S.C. § 501

17           53.      Plaintiffs incorporate by reference the allegations of the preceding paragraphs.

18           54.      Plaintiffs are the exclusive or beneficial rights holders of the copyrighted Works,

19    including the Example Works identified above, and have the right to exclude others from

20    copying, distributing, or displaying the Works.

21           55.      Defendants have created and operated Kiss Library as a means of unlawfully

22    distributing the Works for profit.

23           56.      Defendants have infringed, and continue to infringe, Plaintiffs’ copyrights

24    and/or exclusive rights in the Works by reproducing, distributing copies of, publicly displaying,

25    and/or creating derivative works of the copyrighted written works without authorization.

26

27

     COMPLAINT - 15                                                              Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main· 206.757.7700 fax
             Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 16 of 19




 1           57.      Defendants knew of and intentionally contributed to and furthered the infringing

 2    activity. At a minimum, Defendants act with willful blindness or reckless disregard of the

 3    Authors’ beneficial ownership and copyrights and the Publishers’ exclusive copyrights.

 4           58.      Defendants have committed, and continue to commit, acts constituting willful

 5    infringement of the copyrighted Works.

 6           59.      As a result of Defendants’ wrongful conduct, Plaintiffs are entitled to recover

 7    their actual damages and Defendants’ profits attributable to the infringement. Alternatively,

 8    Plaintiffs are entitled to statutory damages under 17 U.S.C. § 504(c).

 9           60.      The award of statutory damages should be enhanced in accordance with 17

10    U.S.C. § 504(c)(2).

11           61.      Plaintiffs are further entitled to injunctive relief, including an order impounding

12    all copies of the infringing materials, 17 U.S.C. § 503, and ordering Defendants to cease their

13    tortious activity, 17 U.S.C. § 502.

14                                    SECOND CAUSE OF ACTION

15             Vicarious and/or Contributory Copyright Infringement – 17 U.S.C. § 501

16           62.      Plaintiffs incorporate by reference the allegations of the preceding paragraphs.

17           63.      In addition to direct copyright infringement, Defendants are also secondarily

18    liable for copyright infringement.

19           64.      Defendants are liable for contributory infringement because they knew or had

20    reason to know of the infringement of Plaintiffs’ copyrights and/or exclusive rights in the

21    Works by the named and unnamed operators of Kiss Library, and Defendants intentionally

22    encouraged, induced, or materially contributed to such infringing activity.

23           65.      Defendants are liable for vicarious infringement because they directly benefit

24    from the infringement of Plaintiffs’ copyrights and/or exclusive rights in the Works by the

25    named and unnamed operators of Kiss Library, and have the right and ability to supervise or

26    control such infringing activity.

27

     COMPLAINT - 16                                                               Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main· 206.757.7700 fax
              Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 17 of 19




 1            66.     To the extent Defendants attempt to disguise their own responsibility by

 2    blaming the conduct of third parties who purportedly upload the Works on their sites,

 3    Defendants are secondarily liable because they knew or had reason to know of the infringement

 4    by these third parties, and Defendants intentionally encourage, induce, or materially contribute

 5    to such infringing activity. Further, Defendants directly benefit from such infringement by

 6    third parties, and have the right and ability to control such infringing activity.

 7            67.     As a result of Defendants’ wrongful conduct, Plaintiffs are entitled to recover

 8    their actual damages and Defendants’ profits attributable to the infringement. Alternatively,

 9    Plaintiffs are entitled to elect statutory damages under 17 U.S.C. § 504(c).

10            68.     The award of statutory damages should be enhanced in accordance with 17

11    U.S.C. § 504(c)(2).

12            69.     Plaintiffs are further entitled to injunctive relief, including an order impounding

13    all copies of the infringing materials, 17 U.S.C. § 503, and ordering Defendants to cease their

14    tortious activity, § 502.

15                                     VI.     PRAYER FOR RELIEF
16            WHEREFORE, Plaintiffs respectfully request the following relief:

17            A.      That the Court issue an order immediately and then permanently enjoining

18    Defendants, their officers, agents, representatives, servants, employees, successors and assigns,

19    and all others in active concert or participation with them, from:

20                    (i)     distributing infringing products on their websites;

21                    (ii)    otherwise infringing Plaintiffs’ copyrights and/or exclusive rights in the

22                            Works in any manner;

23                    (iii)   and assisting, aiding or abetting any other person or business entity in

24                            engaging or performing any of the activities referred to in subparagraph

25                            (i) and (ii) above;

26            B.      That the Court enter judgment in Plaintiffs’ favor on all claims;

27

     COMPLAINT - 17                                                                 Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
                                                                                       920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main· 206.757.7700 fax
              Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 18 of 19




 1            C.      That the Court enter an order pursuant to 15 U.S.C. § 1116 and/or 17 U.S.C.

 2    § 503 impounding all digital copies of infringing products, and any related item, including

 3    business records, that are in Defendants’ possession, custody, or control;

 4            D.      That the Court enter an order that the websites used by Defendants to distribute

 5    products that infringe Plaintiffs’ copyrights in the Works and/or the corresponding domain

 6    names be disabled or transferred to Plaintiffs’ possession by the appropriate domain name

 7    registries or registrars;

 8            E.      That the Court enter an order that any banks, credit card companies, payment

 9    providers, or third party processors for Defendants, any of Defendants’ operations, or any other

10    website or commercial operation owned or controlled by Defendants shall immediately locate

11    all accounts connected to Defendants and their operations, and that such accounts be

12    temporarily restrained or enjoined from transferring or disposing of any money or other assets

13    purportedly belonging to Defendants;

14            F.      That the Court enter an order requiring Defendants to provide Plaintiffs a full

15    and complete accounting of all sales, copying, and/or reproductions of all infringed works, and

16    all amounts due and owing to Plaintiffs as a result of Defendants’ unlawful activities;

17            G.      That each Plaintiff be awarded all profits of Defendants, plus all losses of that

18    Plaintiff, realized as a result of Defendants’ infringement of that Plaintiff’s copyright and/or

19    exclusive rights in the Works (or any of them), the exact sum to be proven at the time of trial,

20    or, if elected before final judgment, statutory damages as available under 17 U.S.C. § 504(c);

21            H.      That Defendants be required to pay the costs of this action and the reasonable

22    attorneys’ fees incurred in prosecuting this action, as provided for by 17 U.S.C. § 505, or

23    otherwise by law; and

24            I.      That the Court grant Plaintiffs such other, further, and additional relief as the

25    Court deems just and equitable.

26

27

     COMPLAINT - 18                                                                Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main· 206.757.7700 fax
            Case 2:20-cv-01048-MJP Document 1 Filed 07/07/20 Page 19 of 19




 1

 2          DATED this 7th day of July, 2020.

 3                                              DAVIS WRIGHT TREMAINE LLP
                                                Attorneys for Amazon Content Services LLC,
 4                                              Penguin Random House LLC, Lee Child,
                                                Sylvia Day, John Grisham, C.J. Lyons, Doug
 5                                              Preston, Jim Rasenberger, T.J. Stiles, R.L.
                                                Stine, Monique Truong, Scott Turow, Nicholas
 6                                              Weinstock, and Stuart Woods
 7                                              By s/ John Goldmark
                                                   John A. Goldmark, WSBA #40980
 8
                                                   s/ Caesar Kalinowski
 9                                                 Caesar Kalinowski, WSBA #52650
                                                   920 Fifth Avenue, Suite 3300
10                                                 Seattle, WA 98104-1610
                                                   Telephone: 206-622-3150
11                                                 Email: JohnGoldmark@dwt.com
                                                           CaesarKalinowski@dwt.com
12
                                                   Elizabeth A. McNamara (pro hac vice
13                                                 application forthcoming)
                                                   1251 Avenue of the Americas 21st Floor
14                                                 New York, NY 10020-1104
                                                   Telephone: 212-489-8230
15                                                 Email: LizMcNamara@dwt.com
16

17

18
19

20

21

22

23

24

25

26

27

     COMPLAINT - 19                                                   Davis Wright Tremaine LLP
                                                                                L AW O FFICE S
                                                                          920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main· 206.757.7700 fax
